    Case 1:19-cr-10080-NMG Document 1334 Filed 06/23/20 Page 1 of 33



                    United States District Court
                      District of Massachusetts

                                   )
United States of America,          )
                                   )
          Plaintiff,               )
                                   )
          v.                       )     Criminal Action No.
                                   )     19-10080-NMG
Sidoo et al,                       )
                                   )
          Defendants.              )
                                   )


                         MEMORANDUM & ORDER

GORTON, J.

     The government has charged defendants with conspiring with

William “Rick” Singer (“Singer”) to have their children

fraudulently admitted to elite universities by, inter alia,

fabricating applications, falsifying academic and athletic

credentials, cheating on standardized tests, making payments to

corrupt exam proctors and bribing university employees and

athletic coaches.   The defendants have moved to dismiss the

indictment on a number of grounds, including that the indictment

fails properly to allege (1) a single conspiracy; (2) mail and

wire fraud and honest services mail and wire fraud and federal

programs bribery and (3) a money laundering conspiracy.

     This memorandum and order addresses the following motions

to dismiss: (1) Defendants’ Motion to Dismiss Count One Insofar

as it Alleges Conspiracy to Defraud Testing Companies of

                                  -1-
       Case 1:19-cr-10080-NMG Document 1334 Filed 06/23/20 Page 2 of 33



Property and Honest Services (Docket No. 1021); (2) Defendant

William McGlashan’s Motion to Dismiss Count Seven of the Fourth

Superseding Indictment (Docket No. 1023); (3) Defendant I-Hsin

“Joey” Chen’s Motion to Dismiss Count Five of the Fourth

Superseding Indictment (Docket No. 1026); (4) Defendants’ Motion

to Dismiss Pursuant to Federal Rules of Criminal Procedure 8 and

12(b)(3)(B)(i), (iv), and (v) (Docket No. 1031); (5) Elisabeth

Kimmel’s Motion to Dismiss Pursuant to Federal Rules of Criminal

Procedure 12(b)(1) and 12(b)(3)(B) (Docket No. 1035); (6)

Defendants’ Motion to Dismiss (i) Count One Insofar as it

Alleges Conspiracy to Commit Honest Services Fraud against the

University of Southern California and Georgetown University and

(ii) Count Two Alleging Conspiracy to Commit Federal Programs

Bribery (Docket No. 1037); (7) Defendants’ Motion to Dismiss the

Money Laundering Conspiracy (Count III) (Docket No. 1039) (8)

Defendants’ Motion to Dismiss Count One Insofar as it Alleges

Conspiracy to Defraud Universities of Property (Docket No. 1041)

and (9) The Joint Motion of Amy and Gregory Colburn to Dismiss

Second Superseding Indictment (Docket No. 341).           For the

following reasons, those motions will be denied.

  I.     Background

       A. “Side door”

       The Fourth Superseding Indictment (“the FSI”) alleges that,

beginning in 2007 and continuing through February, 2019, Singer

                                    - 2 -
    Case 1:19-cr-10080-NMG Document 1334 Filed 06/23/20 Page 3 of 33



orchestrated a scheme, which he referred to as the “side door”

whereby he conspired with defendants (other than defendants

Gregory and Amy Colburn and I-Hsin Chen) to fraudulently

designate students as athletic recruits to bypass the

traditional admissions process.     In order to effectuate and

conceal the scheme, Singer used two entities, the Edge College &

Career Network, LLC (“The Key”), a for-profit college counseling

and preparation business, and the Key Worldwide Foundation

(“KWF”), a non-profit corporation.

     In essence, the government alleges that the side-door

operated as follows: Defendants would agree with Singer to begin

the scheme and would make large payments to The Key and/or KWF,

often $250,000 or more per student.      Singer, in concert with

defendants, would fabricate academic and athletic records for

defendants’ children.   He would then submit the falsified

athletic application to the targeted university, at which point

a corrupt university insider or coach would present the student

as a legitimate athletic recruit to obtain admission for the

student.   In return, Singer would make payments, disguised as

donations, from one of his entities to the corrupt insider or

accounts at the university over which the insiders exercised

control.

     B. Test Cheating

     In addition to the side-door scheme, the FSI alleges that

                                 - 3 -
    Case 1:19-cr-10080-NMG Document 1334 Filed 06/23/20 Page 4 of 33



Defendants William McGlashan, I-Hsin Chen, Marci Palatella, and

Gregory and Amy Colburn (collectively, the “testing defendants”)

conspired with Rick Singer to fraudulently inflate their

children’s scores on the ACT and SAT college admissions exams.

     As part of the test cheating scheme, the testing defendants

allegedly paid Singer to hire individuals to pose as exam

proctors (and secretly correct or provide exam answers) and to

bribe exam administrators to allow the cheating to occur.

Specifically, to achieve the desired high scores, the indictment

alleges that Singer and the testing defendants paid (1) Mark

Riddell, an allegedly corrupt test proctor, to provide or

correct the student’s answers on the tests (or take the tests

himself) and (2) Igor Dvorskiy, a corrupt test site

administrator who Singer bribed to allow test cheating to occur

at a testing facility in West Hollywood, California.

     Defendants allegedly participated in the test cheating

scheme in several ways, including supplying Singer with copies

of their children’s photo identification to allow Singer to

create false identifications for Riddell to take exams on the

students’ behalf and obtaining testing accommodations at

Singer’s direction or by requesting that Singer and Riddell

obtain specific scores for their children.       The government

maintains that Riddell often communicated directly with

defendants to discuss the test answers and scores.        In exchange

                                 - 4 -
    Case 1:19-cr-10080-NMG Document 1334 Filed 06/23/20 Page 5 of 33



for the services of Singer and Riddell, defendants paid up to

$75,000 per student as a “donation” to KWF which Singer then

used to pay Riddell and Dvorskiy.

     C. The Indictment

     Count One of the FSI charges the defendants with conspiracy

to commit wire fraud and conspiracy to commit mail fraud.         In

brief, the government maintains that the defendants conspired to

deprive universities and testing companies of (1) property in

the form of admissions slots and accurate test scores and (2)

the honest services of their coaches and administrators and test

administrators, respectively.

     Count Two of the FSI charges nine of the defendants with

conspiring to commit federal programs bribery by bribing agents

of the University of Southern California (“USC”) in order to

secure the admission of their children to that university.

     Count Three of the FSI charges the defendants with

conspiracy to commit money laundering in connection with

payments made to KWF and The Key in furtherance of the

admissions scheme.

     Counts Four through Twelve charge defendants with

substantive fraud and bribery and Count Thirteen charges just

defendant Wilson with tax fraud.




                                 - 5 -
    Case 1:19-cr-10080-NMG Document 1334 Filed 06/23/20 Page 6 of 33



  II.   Legal Standard on a Motion to Dismiss

     The Federal Rules of Criminal Procedure provide that an

indictment must contain “a plain, concise and definite written

statement of the essential facts constituting the offense

charged.” Fed. R. Crim. P. 7(c)(1).      When considering

a motion to dismiss in a criminal case, a court accepts the

factual allegations in the indictment as true. Boyce Motor

Lines v. United States, 342 U.S. 337, 343 n.16 (1952).         Such a

motion is properly directed only to the question of the validity

of the indictment on its face and Courts are to be mindful that


  the question is not whether the government has presented
  enough evidence to support the charge, but solely whether the
  allegations in the indictment are sufficient to apprise the
  defendant of the charged offense.

United States v. Ngige, 780 F.3d 497, 502 (1st Cir.

2015) (citation omitted).    It is typically sufficient that an

indictment articulate the offense in “the words of the statute

itself as long as those words set forth all the elements of the

offense without any uncertainty or ambiguity.”        United States v.

Brown, 295 F.3d 152, 154 (1st Cir. 2002)(citation omitted).            An

indictment is ripe for dismissal if the facts demonstrate that,

as a matter of law, the prosecution will not be able to prove

each of the elements of the charged offense. United

States v. Huet, 665 F.3d 588, 596-97 (3d Cir. 2012).


                                 - 6 -
    Case 1:19-cr-10080-NMG Document 1334 Filed 06/23/20 Page 7 of 33



  III. Defendants’ Motion to Dismiss the Conspiracy

  Each of the three conspiracy counts in the FSI charges

defendants with a single conspiracy.      Defendants have moved to

dismiss the FSI on the grounds that: (1) the allegations are

duplicitous and allege individual conduct, not a single

conspiracy i.e., a so-called rimless wheel conspiracy and (2) it

improperly joins the defendants in a single prosecution.


  A. Conspiracy Allegations

     In support of their contention that the indictment should

be dismissed for failure to allege a single conspiracy, the

defendants rely on the United States Supreme Court decision

in Kotteakos v. United States, 328 U.S. 750 (1946) which held

that a so-called “rimless wheel” conspiracy cannot sustain

conviction for a single conspiracy.      As articulated by the

Fourth Circuit Court of Appeals,

     A rimless wheel conspiracy is one in which various
     defendants enter into separate agreements with a common
     defendant, but where the defendants have no connection with
     one another, other than the common defendant's involvement
     in each transaction.

Dickson v. Microsoft Corp., 309 F.3d 193, 203 (4th Cir. 2002).

     It is well established, however, that “whether a single

conspiracy or a multiple conspiracy exists is, of course, a

question of fact for the jury.” United States v. LiCausi, 167

F.3d 36, 45 (1st Cir. 1999); see also United States v.


                                 - 7 -
    Case 1:19-cr-10080-NMG Document 1334 Filed 06/23/20 Page 8 of 33



Villarman-Oviedo, 325 F.3d 1, 12 (1st Cir. 2003)(noting that the

“issue of single conspiracy v. multiple conspiracies is a

question of fact for the jury.”).     To properly charge a

conspiracy an indictment must allege the existence of: (1) a

common goal, (2) overlap between the participants and (3) inter-

dependence. See United States v. Portela, 167 F.3d 687, 695 (1st

Cir. 1999).   On its face the FSI adequately alleges a single

conspiracy, the existence of which is a factual question for the

jury.

     The FSI alleges that for both the fraud and the federal

programs bribery conspiracies the defendants shared the common

goal of using bribery and fraud in order to secure their

childrens’ admission to prestigious colleges and universities.

With respect to the money laundering conspiracy it alleges that

defendants sought to effectuate, and conceal, their fraud by

funneling payments through Singer’s entities, The Key and KWF.

The common goal requirement is to be “broadly drawn” and such

allegations are sufficient to allege a common goal and survive a

motion to dismiss. Id. at 69 n.3; see also United States v.

Ortiz-Islas, 829 F.3d 19, 25 (1st Cir. 2016).

     That defendants allegedly accomplished their common goal

through varied chicanery (including but not limited to test

cheating and the “side-door” admissions) does not warrant

dismissal of the indictment for failure to allege a conspiracy.

                                 - 8 -
    Case 1:19-cr-10080-NMG Document 1334 Filed 06/23/20 Page 9 of 33



A conspiracy may be multifaceted or contain multiple components

but may still be properly charged as a single overarching

scheme. See United States v. Holt, 777 F.3d 1234, 1263 (11th

Cir. 2015); United States v. Prieto 812 F.3d 6 (1st Cir. 2016).

     The FSI also properly alleges overlap and, to the extent

required, inter-dependence.    Overlap is “satisfied by the

pervasive involvement of a single core conspirator.”        Portela,

167 F.3d at 695.   The FSI plainly alleges that Singer acted as

the core conspirator.   It further alleges that each defendant

agreed to achieve the common objective of the conspiracy.         As

the government notes, the extent and consequence of the alleged

overlap will be properly determined by the jury.

     With respect to inter-dependence, the government maintains

the scheme as a whole would not have been feasible without the

participation of the codefendants.       See Portela, 167 F.3d at 695

n.2 (noting that when discussing inter-dependence the analysis is

regularly characterized “as an analysis of the nature of the

scheme but there is no conceptual difference between the

tests”).   The FSI alleges that the defendants were aware of the

nature and scope of the scheme.     They knew they were not the

only participants.   That others had engaged successfully in the

scheme, tended to promote it and encouraged others to enroll.

The FSI alleges that the participation of others was necessary

to the scheme’s success.    Inter-dependence is therefore

                                 - 9 -
    Case 1:19-cr-10080-NMG Document 1334 Filed 06/23/20 Page 10 of 33



satisfied for the purpose of the indictment. See United States

v. Seher, 562 F.3d 1344, 1368 (11th Cir. 2009).

  Finally, as the government points out, district courts

consistently (and properly) rebuff defendants’ efforts to

dismiss conspiracy allegations based on claims of duplicity.

See, e.g., United States v. Gabriel, 920 F. Supp. 498, 503-04

(S.D.N.Y. 1996).

     In summary, the indictment sufficiently alleges that the

defendants engaged in a singular, overarching conspiracy.          The

question of whether they participated in a single conspiracy or

multiple conspiracies is properly left to the jury and the

defendants’ motion to dismiss on that ground will be denied.

  B. Joinder

     Similar to their argument with respect to conspiracy,

defendants maintain that they have been improperly joined

pursuant to Fed. R. Crim. P. 8(b).        Under that rule:

     The indictment or information may charge 2 or more
     defendants if they are alleged to have participated in the
     same act or transaction, or in the same series of acts or
     transactions, constituting an offense or offenses. The
     defendants may be charged in one or more counts together or
     separately. All defendants need not be charged in each
     count.

The general rule in the First Circuit is that:

  those indicted together are tried together to prevent
  inconsistent verdicts and to conserve judicial and
  prosecutorial resources.



                                 - 10 -
    Case 1:19-cr-10080-NMG Document 1334 Filed 06/23/20 Page 11 of 33



United States v. Soto–Beniquez, 356 F.3d 1, 29 (1st Cir. 2004).

The First Circuit recognizes two requirements for proper joinder

under Rule 8(b): (1) the offenses in question must constitute a

series of acts or transactions and (2) a showing that joining

the defendants is of benefit to the government. United States v.

Barbosa, 666 F.2d 704, 707–08 (1st Cir. 1981).        For the purposes

of Rule 8(b) a “series of acts o[r] transactions means more than

just similar acts.” See United States v. Prange, 922 F. Supp. 2d

127, 129 (D. Mass. 2013) (quoting King v. United States, 355

F.2d 700, 703 (1st Cir. 1966)).

     For joinder of multiple counts to be suitable, a “rational

basis . . . should be discernible from the face of the

indictment.” United States v. Natanel, 938 F.2d 302, 306 (1st

Cir. 1991).   The burden falls on the defendant to demonstrate

misjoinder and, if that burden is carried, the appropriate

remedy is severance. Id.    Further, for joinder to be proper it

is “settled that a conspiracy count can forge the needed

linkage.” Id. at 307.    Although some common activity between

defendants is required, joinder may be apt “even when the

objecting defendant is only connected to one part of [a]

scheme.” United States v. Azor, 881 F.3d 1, 11 (1st Cir. 2017).

     As to the first prong, joinder here is proper because the

allegations set forth in the FSI indicate that the charged

offenses are sufficiently related to constitute a “series of

                                 - 11 -
    Case 1:19-cr-10080-NMG Document 1334 Filed 06/23/20 Page 12 of 33



transactions.” Prange, 922 F. Supp. 2d at 129.        As previously

discussed, the FSI alleges an overarching conspiracy, whereby

defendants conspired, all with Singer, to commit fraud and money

laundering and, as to all but three of defendants, federal

programs bribery.   The scheme involved common participants,

entities and victims.    All substantive fraud and bribery charges

are acts that were alleged to have been conducted in furtherance

of the scheme.

        A rational basis for joinder is therefore apparent from

the indictment.   Further, as is the case here, it is permissible

for the government jointly to indict “based on what it

reasonably anticipates being able to prove...at the time of

indictment.” Azor, 881 F.3d 1 at 10 (quoting Natanel, 939 F.2 at

306).

     The second prong is also clearly satisfied.        Joinder will

provide a substantial benefit.     Separate trials, of which there

may be more than ten, would be extremely costly to the

government and in judicial resources.       Moreover, if separate

trials were to be held, much of the evidence and many witnesses

would be duplicative.    As a final consideration weighing in

favor of joinder, evidence which is relevant to one defendant’s

guilt may also be relevant to proving the overall conspiracy.

See Prange, 922 F. Supp. 2d at 129.



                                 - 12 -
    Case 1:19-cr-10080-NMG Document 1334 Filed 06/23/20 Page 13 of 33



     In short, the FSI alleges offenses which properly

constitute a series of acts or transactions and joining

defendants is of benefit to the government and to the court.

Defendants have not met their burden to show misjoinder and

their motion will be denied.

  IV.   Elizabeth Kimmel’s Motion to Dismiss

     Defendant Elizabeth Kimmel has moved to dismiss for reasons

similar to the defendants’ joint motion to dismiss the

conspiracy and for improper joinder.       The FSI alleges that Ms.

Kimmel participated in the side-door scheme twice, once in 2012

to secure admission for her daughter to Georgetown University as

a purported tennis recruit and once in 2017 to secure admission

for her son to USC as a purported track and field athlete.

     In charging her with a single conspiracy offense in each

count, Kimmel claims that the government has impermissibly

grouped together two non-overlapping conspiracies, one involving

Georgetown and one involving USC.      She claims the Georgetown

conspiracy was entirely complete by 2013 and is unrelated to the

USC conspiracy which began in 2017.       She maintains that any

allegations with respect to the Georgetown conspiracy are

therefore barred by the statute of limitations.

     Kimmel’s motion is premised on essentially the same

argument that the indictment impermissibly alleges a single

conspiracy which the Court has already addressed.        The common

                                 - 13 -
    Case 1:19-cr-10080-NMG Document 1334 Filed 06/23/20 Page 14 of 33



goal and inter-dependence of the conspiracy is demonstrated as

to Kimmel just as it was with the other defendants for the

reasons expounded and her motion will also be denied.


  V.     Defendants’ Motion to Dismiss Count One Insofar as it
         Alleges Conspiracy to Defraud Universities and Testing
         Companies of Property and Honest Services

         A. Legal Standard

     The mail and wire fraud statutes, 18 U.S.C. §§ 1341, 1343,
proscribe use of any

       scheme or artifice to defraud, or for obtaining money or
       property by means of false or fraudulent pretenses,
       representations, or promises.

The Court considers the mail and wire fraud statutes and

standards (and the relevant caselaw interpreting those statutes)

interchangeably. See Pasquantino v. United States, 544 U.S. 349,

355 n.2 (2005) (noting that the Supreme Court has “construed

identical language in the wire and mail fraud statutes in pari

materia.”)

       In the wire fraud statute, the word property is to be

“construed in accordance with its ordinary meaning: something of

value in the possession of the property holder.” United States

v. Blaszczak, 947 F.3d 19, 31 (2d Cir. 2019) (citing Paquantino,

544 U.S. at 355).    Black’s Law Dictionary, as cited by the

Paquantino Court, defines property as “extend[ing] to every

species of valuable right and interest.” Property, Black's Law

Dictionary (4th ed. 1951).     Paquantino at 544 U.S. at 355.

                                 - 14 -
    Case 1:19-cr-10080-NMG Document 1334 Filed 06/23/20 Page 15 of 33



     In Carpenter v. United States, the United States Supreme

Court held that the contents and publication schedules of

forthcoming Wall Street Journal articles were confidential

business information that constituted property. 484 U.S. 19

(1987).    The Court held that the Journal had “a property right

in keeping confidential and making exclusive use” of its

confidential business information.        Id. at 26.   That the

property was intangible did “not make it any less property

protected by the mail and wire fraud statutes.” Id. at 25.

     As articulated by the First Circuit Court of Appeals,

the Carpenter Court gave a “broad reading to protected property

interests.” United States v. Ochs, 842 F.2d 515, 522 (1st Cir.

1988).    The First Circuit has made clear that the wire fraud

statute should be read broadly and explained that it covers “a

wide variety of tangible and intangible property interests.”

United States v. Rosen, 130 F.3d 5, 9 (1st Cir. 1997). See also

United States v. Dray, 901 F.2d 1132, 1142 (1st Cir.

1990)(noting that “the mail fraud statute is limited to the

protection of property rights, but the concept of property is to

be interpreted broadly”)(quoting McNally v. United States, 483

U.S. 350, 356 (1987)).

     Although broad, the mail and wire fraud statutes do not

have limitless reach.    In Cleveland v. United States, the

Supreme Court held

                                 - 15 -
    Case 1:19-cr-10080-NMG Document 1334 Filed 06/23/20 Page 16 of 33




     a State's interest in an unissued video poker license was
     not property, because the interest in choosing particular
     licensees was purely regulatory and [could not] be
     economic.

Pasquantino 544 U.S. at 357 (2005) (quoting Cleveland v. United

States, 531 U.S. 12, 22-23 (2000)).       As noted by the Second

Circuit Court of Appeals, however, “while Cleveland remains good

law, courts have consistently rejected attempts . . . to apply

its holding expansively.” Blaszczak, 947 F.3d 19, 32 (2d Cir.

2019).   After Cleveland, the Supreme Court reaffirmed that the

“exercise of regulatory power . . . fails to meet the statutes’

property requirement.” Kelly v. United States, 140 S. Ct. 1565,

1568-69 (2020).

         B. Application to University Admissions Slots

     The government contends that an “admissions slot” at a

university qualifies as a cognizable property interest under the

mail and wire fraud statutes.     It maintains that the mail and

wire fraud statutes are not, as defendants claim, limited to

“traditional” forms of property and that this conclusion follows

logically from Supreme and Circuit Court precedent.

     Defendants counter that the Supreme Court has specifically

limited the fraud statutes to reach only “traditional” forms of

property which they contend are only those “long recognized in

common law.”   Because university admissions slots do not

constitute such traditional property, defendants proclaim that

                                 - 16 -
    Case 1:19-cr-10080-NMG Document 1334 Filed 06/23/20 Page 17 of 33



they cannot be subject to prosecution for wire fraud.         Further,

defendants protest that a reading of property which encompasses

admissions slots represents a sweeping expansion of criminal

liability not contemplated by Congress when it passed the fraud

statutes.

     This Court holds that application slots to universities are

property interests owned by the university cognizable under the

mail and wire fraud statutes.     Although certainly not boundless,

the definition of “property” extends readily to encompass

admission slots.

     This conclusion is supported by the Sixth Circuit Court of

Appeals’ decision in United States v. Frost, 125 F.3d 346 (6th

Cir. 1997).   In Frost, graduate students and professors were

convicted of mail fraud for their roles in a scheme whereby

students were allowed to submit plagiarized academic work in

furtherance of a degree.    The Frost Court held that prospective

university degrees are property cognizable under the mail fraud

statute and explained:


     Ultimately, a university is a business: in return for
     tuition money and scholarly effort, it agrees to provide an
     education and a degree. The number of degrees which a
     university may award is finite, and the decision to award a
     degree is in part a business decision. Awarding degrees to
     inept students, or to students who have not earned them,
     will decrease the value of degrees in general. More
     specifically, it will hurt the reputation of the school and
     thereby impair its ability to attract other students


                                 - 17 -
    Case 1:19-cr-10080-NMG Document 1334 Filed 06/23/20 Page 18 of 33



     willing to pay tuition, as well as its ability to raise
     money.

Id. at 367.

     The logic of Frost neatly applies to the case at bar.          As

the government notes, an admissions slot is not, in this case,

meaningfully distinct from an unissued degree.        A student seeks

admission to a university with the purpose of gaining a degree

and all the advantages, rights and privileges that such a degree

confers.   Though not sufficient, gaining admission to a

university is a necessary precursor to obtaining its degree.

The object of the alleged conspiracy in this case was to obtain

those inherently limited “admission slots” at universities

because they would, presumably, lead to degrees.        It follows

that if a prospective degree is property, so too, is its direct

precursor, an offer of admission.

     Admission slots at competitive universities, such as USC,

are both limited and highly coveted.      The ability to grant

admission is an asset of the university subject to its control.

See United States v. Carlo, 507 F.3d 799, 802 (2d Cir. 2007)

(noting that “[s]ince a defining feature of most property is the

right to control the asset in question . . . the property

interests protected by the statutes include the interest of a

victim in controlling his or her own assets”).        A university has

a vested interest in admitting only those students who are


                                 - 18 -
    Case 1:19-cr-10080-NMG Document 1334 Filed 06/23/20 Page 19 of 33



qualified and equipped to contribute to the academic community

and campus life.   Most importantly, a university has an interest

in admitting only those students who are capable of completing

the coursework necessary to obtain a degree.

     Admission slots and prospective degrees are valuable to a

certain extent because they are limited.       Students seek

admission to universities to be among other qualified and

talented individuals and to learn from professors who are

attracted to employment at a particular university, in part, for

the opportunity to teach qualified students.        Admission also

entitles those students to a vast array of material university

resources, from dormitories to laboratories.

     If a university admits students who are unqualified, it

inevitably decreases the value of its degrees, hurts its

reputation and its ability to attract qualified tuition-paying

students and recruit accomplished professors.        It also impairs

its ability to solicit donations.      Universities have an

intangible property interest in the integrity of their academic

system. See United States v. Barrington, 648 F.3d 1178, 1191

n.11 (11th Cir. 2011) (noting that a “[u]niversity certainly has

an intangible property interest in the integrity of its grading

system”).   The integrity of that system begins with the probity

of the admissions process.     Admission slots, therefore,



                                 - 19 -
    Case 1:19-cr-10080-NMG Document 1334 Filed 06/23/20 Page 20 of 33



constitute an intangible property interest cognizable under the

mail and wire fraud statutes.

          C. Application to Accurate Test Scores

     In a similar vein, the testing defendants submit that

accurate standardized test scores or score reports are not a

traditional form of property and therefore the indictment cannot

properly allege wire fraud with respect to the test cheating

scheme.    The government, relying largely on reasoning

articulated by the Court in United States v. Hedaithy, 392 F.3d

580 (3d Cir. 2004) maintains that accurate test scores

constitute cognizable property for the purpose of the wire fraud

statute.

     In Hedaithy, foreign nationals hired an imposter to take

and pass (on their behalf) the Test of English as a Foreign

Language (“TOEFL”), a standardized test administered by the

Educational Testing Service (“ETS”).      The TOEFL is often used by

educational institutions to assess English language proficiency

and potential students are regularly required to pass the exam

as a prerequisite to admission.      ETS owns copyrights to the

TOEFL examination and its component questions and keeps its

operations and test material confidential.

     Affirming defendants’ conviction for mail fraud after a

thorough review of relevant caselaw, the Third Circuit Court of

Appeals held that ETS had a cognizable property interest in its

                                 - 20 -
    Case 1:19-cr-10080-NMG Document 1334 Filed 06/23/20 Page 21 of 33



confidential business information, (i.e. the TOEFL exam) and

that it had been deprived of “the right to decide how to use”

that confidential information. Id. at 595.       The Court concluded

that the TOEFL score reports themselves, and ETS’ right to

distribute those score reports to only those individuals who met

its “prescribed conditions”, constituted a cognizable property

interest under the mail fraud statue. Id. at 596-97.

     The reasoning articulated in Hedaithy is apposite to this

case.   Similar to ETS, The ACT and SAT are private for-profit

businesses that “provide[] a service and report test results in

pursuit of a profit-seeking endeavor.” Id. At 600.         The FSI

alleges that ACT and SAT scores, and by logical extension the

score reports, just as the TOEFL, are the intellectual and

physical property of the testing companies.        And, as in

Hedaithy, the defendants here have allegedly made

misrepresentations (having Riddell correct exam answers) to the

ACT and SAT in order to achieve elevated test scores.

     It follows, therefore, that like the TOEFL, ACT and SAT

examinations and score reports are cognizable property.         When

the defendants allegedly conspired to have their childrens’ test

answers altered to achieve higher scores they, as the defendants

in Hedaithy,

     (1) gain[ed] access [to the exam on] terms other than those
     prescribed [by ACT and (2) violated the testing companies]


                                 - 21 -
    Case 1:19-cr-10080-NMG Document 1334 Filed 06/23/20 Page 22 of 33



     right to convey [score reports] only to those individuals
     who [met] its prescribed conditions. Id. at 595-97.

     Moreover, the product provided by a testing company is only

valuable so long as it is not the product of fraud or viewed as

corruptible and unreliable.     A testing company’s business

depends almost entirely upon the integrity of its testing

process and the goodwill it has developed.       If that process is

corrupted, or is viewed as corruptible, the product, i.e. its

tests and the resulting scores, become valueless.        Eventually,

if the integrity of the test is subverted (or perceived as

subvertable) with any frequency the company itself becomes

worthless. See e.g., Id. at 600; Barrington, 648 F.3d at 1192

n.11.

     Accordingly, a testing company has a cognizable property

right in its test and accurate test scores and the defendants’

motion to dismiss the FSI based on the lack thereof will be

denied.

          D. Honest Services Mail and Wire Fraud

                1. Fiduciary Duties

  Defendants next move to dismiss Count One of the FSI because

they submit that the government does not allege that ACT and

College Board employee, Igor Dvorskiy (“Dvorskiy”) had the

requisite fiduciary duty to either testing company such that his




                                 - 22 -
    Case 1:19-cr-10080-NMG Document 1334 Filed 06/23/20 Page 23 of 33



misconduct could constitute a theft of honest services in

violation of the federal mail and wire fraud statutes.

     For conduct to fall under the auspices of the honest

services fraud statute it must involve an “offender[] who, in

violation of a fiduciary duty, participated in bribery or

kickback schemes.” Skilling v. United States, 561 U.S. 358, 407

(2010).   As the Supreme Court noted, the existence of a

fiduciary relationship between employer and employee is “beyond

dispute.” Id. at 407 n.41.     Relevant here, a fiduciary duty may

also arise under certain circumstances in the context of an

independent contractor relationship. See United States v.

Rybicki, 354 F.3d 124, 127, 141–42, 142 n.17 (2d Cir. 2003)

(noting that § 1346, when applied to private actors includes “an

officer or employee of a private entity or a person in a

relationship that gives rise to a duty of loyalty comparable to

that owed by employees to employers.”); United States v.

Milovanovic, 678 F.3d 713, 722 (9th Cir. 2012)(noting that a

defendant is not exempted from prosecution for mail fraud

“simply because [he is an] independent contractor” and reviewing

caselaw holding that such a fiduciary relationship “encompasses

informal fiduciaries”).    Whether or not a specific employment

arrangement qualifies as creating a fiduciary relationship is a

factual question reserved for the jury. Id. at 723.



                                 - 23 -
    Case 1:19-cr-10080-NMG Document 1334 Filed 06/23/20 Page 24 of 33



  The indictment sufficiently alleges that Dvorskiy, by the

nature of his employment with ACT and the College Board, owed a

fiduciary duty to those organizations.       It alleges that Dvorskiy

and other test administrators were employed by ACT to administer

standardized tests and were agents of the ACT and College board

who owed a duty of honest services to those organizations.          The

FSI further describes the duties of certification and test

administration undertaken by an administrator such as Dvorskiy.

Such allegations are sufficient to set forth an indictment for

honest services fraud. See United States v. Troy, 618 F.3d 27,

34 (1st Cir. 2010).    Whether or not Dvorskiy indeed maintained

the requisite fiduciary duty is another issue to be explored at

trial and determined by the jury.


               2. Bribery Allegations and Federal Programs Bribery
                Charges

     Defendants also contend that the honest services fraud and

federal programs bribery allegations must be dismissed because

the FSI does not properly allege that payments made to

university administrators and coaches constitute bribery.          The

FSI identifies two sets of payments that the government alleges

constitute bribes: 1) payments made by the defendants and Singer

to university accounts controlled by corrupt insiders and 2)

payments made by Singer (or Singer’s entities) directly to

corrupt athletic coaches.

                                 - 24 -
    Case 1:19-cr-10080-NMG Document 1334 Filed 06/23/20 Page 25 of 33




     a. Payments to Universities

     For a payment to constitute a bribe, there must be “a quid

pro quo — a specific intent to give or receive something of

value in exchange for an official act.” United States v. Sun-

Diamond Growers of California, 526 U.S. 398, 404–05 (1999).

     The government contends that so long as defendants made

payments with a corrupt intent (exchanging money for admission

based on false credentials) those payments constitute bribes.

The defendants rejoin that because 1) the payments went to the

university and 2) in the case of USC, Donna Heinel did not

receive any cognizable personal benefit from accepting the

payments, those payments cannot be bribes.

     The honest services fraud statute, as explained by the

Supreme Court in Skilling, extends only to bribery and kickback

schemes but includes those involving private sector employees.

See United States v. Bryant, 655 F.3d 232, 245 (3d Cir. 2011)

(noting that “Skilling did not eliminate from the definition of

honest services fraud any particular type of bribery [or

kickbacks], but simply eliminated honest services fraud theories

that go beyond bribery and kickbacks”); United States v.

DeMizio, 741 F.3d 373, 381 (2d Cir. 2014).




                                 - 25 -
    Case 1:19-cr-10080-NMG Document 1334 Filed 06/23/20 Page 26 of 33



     The federal programs bribery statute, 18 U.S.C. § 666(a)(2)

incorporates the same extension and covers, in relevant part,

whomever:

     corruptly solicits or demands for the benefit of any
     person, or accepts or agrees to accept, anything
     of value from any person, intending to be influenced or
     rewarded in connection with any business, transaction, or
     series of transactions of such organization, government, or
     agency involving any thing of value...

     Even if the victim, in this case the university, ends up

profiting as a result of a kickback scheme, there still exists

actionable harm “in the denial of that party’s right to the

offender’s honest services.” See Skilling, 561 U.S. at 400.

That the payments made by defendants eventually went to USC does

not thereby preclude such payments from constituting bribes.

See DeMizio, 741 F.3d at 381.

     The issue, as the government reiterates, is whether the

defendants paid money with the intent to accomplish a corrupt

quid pro quo.   Whether the defendants possessed the requisite

corrupt intent is an issue of fact for the jury.        See, e.g.,

United States v. DeMizio, No. 08-cr-336, 2012 WL 1020045, at *10

(E.D.N.Y. Mar. 26, 2012).

     Further, the FSI alleges that the payments were made to

designated accounts that were either controlled by the corrupt

insiders or that otherwise inured to their benefit

professionally.   Those payments, therefore, represent a “thing


                                 - 26 -
    Case 1:19-cr-10080-NMG Document 1334 Filed 06/23/20 Page 27 of 33



of value” to those insiders, even if the payments were not

deposited directly into personal accounts.       As the government

notes, in an honest services prosecution a

     thing of value is defined broadly to include the value
     which the defendant subjectively attaches to the items
     received.

United States v. Renzi, 769 F.3d 731, 744 (9th Cir.
2014)(citation omitted).

     Payments made to accounts controlled by university

insiders, even if such payments were ultimately received by the

universities, may still constitute a benefit to those insiders

who exercise control over the accounts.       This logic applies to

the federal programs bribery charges as well.        Again, to the

extent the defendants maintain that they were unaware that their

payments were going to corrupt insiders or of the extent to

which those insiders deprived the universities of their honest

services is a factual question to be resolved at trial. In sum,

the FSI adequately alleges that the defendants engaged in a

scheme which falls under the ambit contemplated by the fraud and

federal program bribery statutes.

     b. Direct Payments to Coaches

     Defendants next argue that payments made to Ms. Heinel by

Singer after she had presented the fraudulent applications to

the admissions committee constitute a legal gratuity rather than

a bribe.   The FSI alleges that Singer agreed to transfer money


                                 - 27 -
    Case 1:19-cr-10080-NMG Document 1334 Filed 06/23/20 Page 28 of 33



directly to Heinel in late 2017, after Singer and Heinel had

already engaged in the “side-door” scheme on numerous occasions.

That the direct payments were made after Heinel had already

participated in the scheme is not, however, relevant to the

sufficiency of the indictment.


     As explained by the First Circuit, the difference between a

licit gratuity and a bribe is


     not [related to] the time the illegal payment is made, but
     the quid pro quo, or the agreement to exchange [a thing of
     value] for official action.

United States v. Fernandez, 722 F.3d 1, 19 (1st Cir.

2013)(citation omitted).    In discerning that difference, the

relevant question is the “timing of the agreement to make or

receive a payment.” Id.    The government maintains that the

probative agreement was not the agreement between Singer and

Heinel to compensate her directly but the agreement between

Singer and defendants to effectuate the side-door scheme.          That

the defendants may have been unaware of the exact destination of

their allegedly corrupt payments does not mandate dismissal of

the indictment. United States v. Potter, 463 F.3d 9, 15 (1st

Cir. 2006).

  The FSI alleges that in exchange for admitting their children

as specious athletic recruits, the defendants knew that their

payments would be directed to corrupt university insiders.          Such

                                 - 28 -
    Case 1:19-cr-10080-NMG Document 1334 Filed 06/23/20 Page 29 of 33



quid pro quo allegations are sufficient to survive the motion to

dismiss.

  VI.   Defendants’ Motions to Dismiss the Money Laundering
        Conspiracy (Count III)

     Count III of the FSI alleges that defendants engaged in a

money laundering conspiracy in violation of 18 U.S.C. § 1956(h).

In brief, the FSI contends that the defendants made purported

charitable donations to The Key or KWF with the intent that

those payments would then be used by Singer to effectuate the

side-door and test cheating schemes.      Singer did in fact use

that money to make payments to corrupt university insiders and

to test administrators.    The FSI further declares that the

defendants structured the payments as purported donations in

order to conceal their fraud.

  A. Legal Standard

     The money laundering statute is intended to “punish a

separate offense from the underlying specified unlawful

activity.” United States v. Castellini, 392 F.3d 35, 45 (1st

Cir. 2004).   It “criminalizes separate financial transactions

involving the funds derived from such illegal activity.” Id.

Money laundering therefore must involve funds that were “the

proceeds of some form of unlawful activity.” United States v.

Misla-Aldarondo, 478 F.3d 52, 68 (1st Cir. 2007).




                                 - 29 -
    Case 1:19-cr-10080-NMG Document 1334 Filed 06/23/20 Page 30 of 33



   The laundering of funds cannot be concurrent to the

“transaction through which those funds first became tainted by

crime.” United States v. Richard, 234 F.3d 763, 769 (1st Cir.

2000)(citation omitted).    There is, however, no requirement that

the underlying crime be completed before money laundering can

take place.   Instead, so long as the underlying offense has

progressed to the point of creating proceeds “the money becomes

proceeds of illegal activities and it can be laundered.”

Castellini, 392 F.3d at 48.     In other words, so long as a

“phase” of the ongoing offense has been completed (and has

generated proceeds) a defendant may be liable for money

laundering. Id.

  B. Application to the Sufficiency of the Indictment

     Defendants maintain that the FSI does not properly allege

that they engaged in a complete phase of an ongoing unlawful

activity which generated proceeds prior to engagement in a

separate money laundering transaction.       In brief, they maintain

that the government impermissibly presents the same transactions

as both fraud and money laundering.       The government rejoins that

FSI properly alleges that the money laundering conspiracy came

after a complete phase of the underlying fraud offenses.

According to the government, as soon as the defendants made

payments to KWF and/or The Key in furtherance of the admissions

scheme, they had committed mail or wire fraud and thus those

                                 - 30 -
    Case 1:19-cr-10080-NMG Document 1334 Filed 06/23/20 Page 31 of 33



payments constituted proceeds from that scheme.        When Singer

made payments from his corporate shell entities to corrupt

insiders using those proceeds, those transactions constituted

money laundering.

     The FSI sufficiently alleges a money laundering conspiracy.

As set out in the indictment, the scheme operated in stages.

Defendants first allegedly made payments to KWF and The Key with

the intent that Singer would use the proceeds to pay Heinel,

Dvorskiy and others.    Singer then used that money to pay the

corrupt insiders and effectuate the admissions cheating.          The

purported initial payments to KWF and The Key therefore

constitute a discrete phase of an ongoing offense and were

consequently “tainted by crime.” Richard, 234 F.3d at 769.

Accordingly, the payments made by Singer to Heinel and others,

if proven, were in fact money laundering transactions.

     Further, as the government notes, because the defendants

are charged with money laundering conspiracy, if the allegations

are proved, they are liable for the actions of their co-

conspirators.   Each defendant is liable for the payment of every

other defendant to entities controlled by Singer.        Once those

funds were deposited in Singer-controlled accounts, the

subsequent payments to other co-conspirators in furtherance of

the scheme constituted money laundering transactions.



                                 - 31 -
    Case 1:19-cr-10080-NMG Document 1334 Filed 06/23/20 Page 32 of 33



     Defendants allegedly structured the payments in that manner

in an attempt to conceal their scheme.       Such action is a

hallmark of money laundering. See Castellini, 392 F.3d at 49

(noting that “[t]he money laundering of the proceeds of an

underlying illegal activity may make the underlying crime more

difficult to detect or to prove. And Congress wanted to curtail

the separate market of criminal activity which money laundering

represents”).

     Finally, as the government argues, defendants are charged

only with a money laundering conspiracy.       Thus the government

need only allege that defendants “agreed with another person to

violate the substantive provisions of the money-laundering

statute.” United States v. Hynes, 467 F.3d 951, 964 (6th Cir.

2006).   As previously explained, the indictment alleges that

defendants (1) made payments to Singer’s entities; (2) agreed

with Singer that he would use those proceeds to make subsequent

payments to university and testing officials in furtherance of

the fraud scheme and (3) structured the transaction to conceal

the nature, location, source, ownership, and control of those

proceeds. 18 U.S.C 1956(h).     Accordingly, the indictment

properly alleges money laundering conspiracy and survives a

motion to dismiss.




                                 - 32 -
    Case 1:19-cr-10080-NMG Document 1334 Filed 06/23/20 Page 33 of 33



  VII. Amy and Gregory Colburn’s Joint Motion to Dismiss Second
       Superseding Indictment

  Because defendants Amy and Gregory Colburn raise identical or

substantively similar arguments as those addressed and rejected

by this memorandum and order, their motion to dismiss will also

be denied.


  VIII. William McGlashan’s Motion to Dismiss Count Seven and
       I-Hsin Chen’s Motion to Dismiss Count Five

  Likewise, the motions of defendants McGlashan and Chen will

also be denied.


                                 ORDER

  For the foregoing reasons, the following motions of the

defendants to dismiss the indictment (Docket Nos. 341, 1021,

1023, 1026, 1031, 1035, 1037, 1039 and 1041) are DENIED.



So ordered.


                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge
Dated June 23, 2020




                                 - 33 -
